[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            DEC 15, 2008
                             No. 07-15579                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 06-00002-CV-1-MMP-AK

STANLEY L. CUTHBERT,


                                                           Plaintiff-Appellant,

                                  versus

MICHAEL J. ASTRUE,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                           (December 15, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
       Stanley L. Cuthbert appeals the district court’s order affirming the

Commissioner of Social Security’s (Commissioner) denial of his application for

disability and disability insurance benefits, 42 U.S.C. § 405(g). On appeal,

Cuthbert argues the district court erred by upholding the Administrative Law

Judge’s (ALJ) finding that his mental impairment was not severe.1 Cuthbert

contends the ALJ’s finding was not supported by substantial evidence as it was

contrary to the opinions of three doctors who examined him. Cuthbert also argues

the ALJ’s severity determination resulted in an error later in the disability analysis

when the ALJ applied the medical-vocational guidelines instead of calling a

vocational expert.

       We review de novo the legal principles underlying the Commissioner’s

decision. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). We review

the Commissioner’s ultimate decision to determine whether it is supported by

substantial evidence. Id. Substantial evidence is “less than a preponderance, but

rather such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Id.



       1
          As an initial matter, Cuthbert has abandoned any argument he was disabled based on
his physical impairments after June 17, 2003, by failing to raise such an argument on appeal.
See Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir. 2002) (concluding that claims not raised
on appeal are abandoned).


                                                2
       To receive Social Security disability benefits, Cuthbert must prove he is

disabled. Id. In evaluating a disability claim, an ALJ uses the following five-step

process:

      1. Is the individual performing substantial gainful activity;

      2. Does she have a severe impairment;

      3. Does she have a severe impairment that meets or equals an
      impairment specifically listed in 20 C.F.R. Part 404, Subpart P,
      Appendix 1;

      4. Can she perform her past relevant work; and

      5. Based on her age, education, and work experience, can she perform
      other work of the sort found in the national economy.

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004).

      At step two, “[a]n impairment or combination of impairments is not severe if

it does not significantly limit [the claimant’s] physical or mental ability to do basic

work activities.” 20 C.F.R. § 404.1521(a). Basic work activities include, for

example, (1) physical functions such as walking and standing; (2) capacities for

seeing, hearing, and speaking; (3) understanding, following, and remembering

simple instructions; (4) using judgment; (5) responding appropriately to

supervision, co-workers, and normal work situations; and (6) dealing with changes

in the work setting. 20 C.F.R. § 404.1521(b). At step two, only claims based on

the most trivial impairments can be rejected, and “[a]n impairment is not severe

                                           3
only if the abnormality is so slight and its effect so minimal that it would clearly

not be expected to interfere with the individual’s ability to work, irrespective of

age, education or work experience.” McDaniel v. Bowen, 800 F.2d 1026, 1031

(11th Cir. 1986). If an individual is found not to have a severe impairment at step

two of the analysis, then the individual is found not disabled. 20 C.F.R.

§ 404.1520(a)(4)(ii).

      Mental impairments are evaluated based on how the claimant’s mental

impairment impacts four functional areas: “Activities of daily living; social

functioning; concentration, persistence, or pace; and episodes of decompensation.”

20 C.F.R. § 404.1520a(c)(3). If the degree of limitation in the first three functional

areas is rated as “none” or “mild,” and “none” in the fourth area, the Commissioner

generally concludes the impairment is not severe. 20 C.F.R. § 404.1520a(d)(1).

The ALJ must incorporate the results of this analysis into his findings and

conclusions. Moore, 405 F.3d at 1213-14.

      Opinions of treating physicians must be given substantial weight unless

“good cause” is shown to the contrary. Phillips, 357 F.3d at 1240. Good cause

exists when the “(1) treating physician’s opinion was not bolstered by the

evidence; (2) evidence supported a contrary finding; or (3) treating physician’s




                                           4
opinion was conclusory or inconsistent with the doctor’s own medical records.”

Id. at 1241.

      Substantial evidence supports the ALJ’s finding that Cuthbert’s mental

impairment after June 2003 was not severe. First, the evidence showed Cuthbert

could carry out many daily living activities, such as preparing food, shopping, and

caring for himself. Moreover, the difficulties Cuthbert reported in these activities

related to physical pain rather than a mental impairment. Second, Cuthbert’s social

functioning was not severely impacted by his depression as he was able to attend

church, have visitors, and socialize with his family by telephone. Third,

psychological examinations did not reveal major deficits in concentration,

persistence, or pace as (1) Dr. Michael Amiel observed Cuthbert’s thought

processes were organized, and he was able to interpret opposites and similarities;

(2) Dr. Paula Lovett found Cuthbert’s attention and concentration skills were

normal, his memory was intact, and his abstracting ability and insight were good;

and (3) Dr. Lance Chodosh opined Cuthbert was able to comprehend and follow

directions. Fourth, the record reveals no episodes of decompensation. Moreover,

the state agency psychologist found Cuthbert had no episodes of decompensation,

and had only mild restrictions in his activities of daily living, social functioning,

and ability to maintain concentration, persistence, or pace. 20 C.F.R.



                                            5
§ 404.1520a(d)(1). Finally, Drs. Amiel and Lovett, along with the state agency

psychologist, found Cuthbert’s depression was mild in intensity.

      The ALJ had “good cause” to question the credibility of Dr. Lovett’s Mental

Residual Functional Capacity (MRFC) responses. First, Cuthbert concedes in his

brief the MRFC covers only July 2002 to April 2003. Thus, it does not cover the

time period, beginning June 17, 2003, during which the ALJ found Cuthbert was

not disabled. Second, Dr. Lovett’s responses are conclusory because they merely

consist of items checked on a survey, with no explanations. See Phillips, 357 F.3d

at 1241. Third, the extensive limitations detailed in the MRFC were inconsistent

with Dr. Lovett’s earlier assessment that Cuthbert’s depression was mild in

intensity. See id. Therefore, the district court did not err in finding the ALJ’s

determination was supported by substantial evidence.

      As substantial evidence supports the ALJ’s conclusion at step two, it is

unnecessary to address Cuthbert’s argument that the ALJ committed error at step

five by using the medical-vocational guidelines instead of calling a vocational

expert. Because substantial evidence supports the ALJ’s finding that Cuthbert’s

mental impairment was not severe, we affirm.

      AFFIRMED.




                                           6